Case 3:20-mj-03019-TJB Document 14 Filed 06/29/20 Page 1 of 1 PagelD: 21

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA
Magistrate No. 20-3019 (TJB)
V,
RELEASE ORDER

EARLJA DUDLEY

This Court having held a bail hearing on June 29, 2020 and having set conditions of

release;

\
ah
IT IS on this Ag day of June 2020;

ORDERED that defendant Earlja Dudley be released on June 30, 2020 directly from the
Essex County Correctional Facility to the custody of either Shakira Mooreland or Diane
Mooreland pursuant to the conditions of release set by the Court.

IT IS FURTHER ORDERED that upon release, the defendant shall be brought directly to

the Pretrial Services Office in the United States Courthouse in Trenton, New Jersey.

ar panne Pn Oven,

HON. TONIANNE BONGIOWANNI
UNITED STATES MAGISTRATE JUDGE

 
